DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 3 is amended. Claims 1-18 are pending examination as below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated US 20090038145 (hereinafter Kozu).
	Kozu discloses a battery (2) with an interface sealing component, comprising: a sealing plate (23) equivalent to Applicant’s base member having a first side and a second side opposite the first side, the first side having a first side surface shaped to conform to a complementary battery surface of a battery, the second side having a second side surface shaped to conform to a complementary surface of an upper mold (17) covering the battery, the base member shaped to form an interior volume between the battery surface and the upper mold and a base aperture formed in the base 

Claim(s) 1-6, 10-12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated US 6312851 (hereinafter Fukuda).
	Fukuda discloses plurality of batteries (2a to 2j) with an interface sealing component (4), comprising: a unitary cover (52) equivalent to Applicant’s base member having a first side and a second side opposite the first side, the first side having a first side surface shaped to conform to a complementary battery surfaces of a plurality of batteries, the second side having a second side surface shaped to conform to a complementary surface of an upper sealing component (4) covering the batteries (Figs. 2 and 7), the base member shaped to form an interior volume between the battery surfaces and an upper sealing component (4) and a plurality of base apertures formed in the base member, the base apertures shaped to receive plurality of terminal disposed (7 and 8) on the battery surface therethrough to enclose the terminal in the interior volume (Fig. 2). Fukuda further discloses end plates (13) equivalent to Applicant’s side members connected the unitary cover (52) at a respective edge of the unitary cover (52) and arranged perpendicular to it and intersecting ribs (See Fig.2 features next to 24 and 23).

Allowable Subject Matter
Claims 7-9, 13-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Applicant’s arguments with respect to claim 18 are persuasive. The closest prior art, Kazu  or Fukuda, alone or in combination do not teach or make obvious claims 7-9, 13-14 and 18 wherein the interface sealing further comprising: a cable aperture shaped to receive a cable therethrough, formed in the side member.
 
Response to Arguments
Applicant’s arguments, see pages 6-7 and 10, filed 01/26/2021, with respect to rejection of claim 3 under 35 U.S.C. § 112(b) in light of amendments and claim 18 have been fully considered and are persuasive.  
The remainder of Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
	The Applicant has argued “How does the “sealing plate 23” conform to a complementary battery surface of a battery or a battery cover? How does the “sealing plate 23” form an interior volume between the battery surface and the batter cover? How does the sealing plate form a base aperture to receive terminals? The rejection is deficient and has not addressed each and every feature in independent claim 1.” 
	First, it appears that the Applicant is interpreting “conform” narrowly as evidenced by further arguments concerning claim 1 where the Applicant argues that “[i]n Kozu, “sealing plate 23” does not appear to conform to any surface. The “sealing plate 23” is generally flat and does not even appear to contact a battery or cover.” The examiner notes however that a surface conforming to another does not necessarily indicated that the surfaces have some inherent features and/or structures. A flat surface is capable of conforming to another flat surface.
	With respect to the interior volume battery surface and battery cover, as discussed in the interview conducted on 12/11/2020, an object such as a sealing plate placed between two surfaces inherently forms an interior volume in between them.
	With respect to aperture on the sealing plate, the Office Action states that the base aperture of Kozu is shaped to receive plurality of terminal disposed (4 and 5) on the battery surface therethrough (Fig. 13, paragraph [0083]).
	Therefore, the examiner respectfully disagrees with the Applicant that the Office Action is deficient with respect to these features. 
	With respect to Applicant’s arguments regarding claim 16, the examiner notes that Kazu’s side members (22) connected the sealing plate are equivalent to Applicant’s brackets.
	Upon further review of Applicant’s argument concerning claim 18 and conducting further search, the examiner has withdrawn the rejection of claims 7-9, 13-14 and 18.
	If the Applicant does not wish to include the features of the allowable subject matter in the independent claim 1, to advance prosecution, the examiner invites the Applicant to clearly recite the structural limitations of the interface sealing component in the claim to necessitate further search and/or consideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722